Citation Nr: 1234073	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  94-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Cleveland, Ohio


THE ISSUE

Whether a timely appeal was received with respect to a decision denying service connection for hypothyroidism, temporal lobe epilepsy, hypertension, and an eye condition to include glaucoma, all claimed as secondary to service-connected diabetes mellitus.

[The issue of entitlement to waiver of recovery of an overpayment of disability compensation is the subject of a separate decision being issued simultaneously.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals following a decision of July 2008 by the Cleveland, Ohio, regional office (RO) which denied service connection for multiple disabilities claimed as secondary to service-connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO denied secondary service connection for hypothyroidism, temporal lobe epilepsy, hypertension, and glaucoma in a decision of July 2008.  This decision was mailed to the Veteran on July 14, 2008.  The Veteran submitted a timely Notice of Disagreement with the denial of those claims, and a Statement of the Case was issued to the Veteran on December 14, 2009.  He was advised that he should submit his substantive appeal statement within 60 days.  The Veteran submitted a VA form 9 (substantive appeal) with respect to these issues on March 10, 2010.  A handwritten notation on the appeal form by a decision review officer at the RO indicated that the appeal was "Not Timely."  Thereafter, when the RO certified the issue of waiver of recovery of overpayment to the Board for appellate review, the RO did not also certify the service connection issues. 

In the Introduction section of a Board decision of January 2011 (on the appellate issue of entitlement to a waiver of recovery of overpayment), the Board stated that the Veteran had not perfected an appeal of the secondary service connection issues because the substantive appeal statement was not timely.  

Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion dated in September 2011, the Veteran and the Secretary of Veterans Affairs agreed that the Board's conclusion that the appeal was not timely was not supported by adequate reasons and bases.  Specifically, it was noted that the Board had not acknowledged or addressed a February 7, 2010, letter from the Veteran which had been submitted by his representative on February 11, 2010, particularly whether this document constituted a request for extension of time for filing the substantive appeal.  The Joint Motion cited 38 C.F.R. 20.303 (providing that an extension of the 60 day period for filing a Substantive Appeal may be granted for good cause).  

In reviewing the actions taken at the RO level with respect to the service connection issues, the Board notes that although the decision review officer made a handwritten notation indicating that the substantive appeal statement of March 2010 was not timely, the RO never issued any formal decision or notification letter to the Veteran with respect to the issue of timeliness.  In addition, the RO never responded to the Veteran's written correspondence of February 7, 2010, in which he requested "an extension of time to complete and file all necessary documents pertaining to my appeal for an increase in disability."  These matters must be addressed by the RO in the first instance to avoid any prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a formal decision on the issue of the timeliness of the appeal submitted by the Veteran in March 2010, to include consideration of whether the document submitted by the Veteran in February 2010 amounted to a valid request for extension of time.  

2.  If the RO concludes that the March 2010 Substantive Appeal was not timely, the Veteran should be provided notice of this decision along with notification of his right to appeal the timeliness decision.  

3.  If the RO instead concludes that the March 2010 Substantive Appeal was in fact timely, the RO should undertake any additional development which is required with respect to that claim.  An examination was previously requested by the RO in connection with the service connection claims, but was not conducted due to the Veteran's incarceration.  As the Veteran has again requested an examination, the Board notes that the RO should address Veterans Benefits Administration Adjudication Manual M21-1MR, Part III, Subpart iv, Chapter 3.A.11.d. which provides for a number of alternatives to be explored in trying to arrange for a VA examination for an incarcerated Veteran.  They include consideration of the possibility of having the Veteran transported to a VA facility, being examined at the prison facility by VA personnel, having an examination performed by prison medical officials at VA expense, or having the examination performed by fee-basis providers contracted by VA. See also Bolton v. Brown, 8 Vet. App. 185 (1995).  The provision further provides that if a problem cannot be resolved at the local level, the Compensation and Pension (C&P) Service Program Review Staff should be contacted for assistance. 

4.  Thereafter, upon completion of all appropriate development, the claims should be readjudicated, to include consideration of additional items of medical evidence which have been presented by the Veteran since the issuance of the statement of the case.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


